Citation Nr: 1311414	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a stomach disability, to include duodenal ulcer (claimed as ulcers/digestive problems). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a November 2012 letter, the Veteran was notified of his options.  The Veteran failed to respond to that notice within the allotted time and, therefore, the Board will consider his case on the evidence of record.

In June 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for bilateral hearing loss in an April 2004 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter, but he did not file a timely notice of disagreement (NOD).  No additional material evidence was received within one year of this decision.

2.  The evidence received since the April 2004 decision raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence does not show that the Veteran currently has bilateral hearing impairment sufficient to constitute a disability for VA purposes.

4.  The competent and credible evidence does not show that the Veteran's stomach disability, to include duodenal ulcer, manifested to a compensable degree within one year of separation or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

2.  New and material evidence has been received with respect to the claim of service connection for bilateral hearing loss and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

4.  A stomach disability, to include duodenal ulcer, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent a letter in June 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Furthermore, this letter informed the Veteran of the evidence and information required to reopen the hearing loss claim  and to establish entitlement to the underlying service connection claim.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2011 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2011 remand, VA obtained the Veteran's Social Security Administration (SSA) records and obtained additional VA treatment records.  Thus VA has complied with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the VLJ identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claim was remanded for additional identified records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Bilateral Hearing Loss

The Veteran was originally denied service connection for bilateral hearing loss in an April 2004 rating decision.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the April 2004 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a new claim in March 2006.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the April 2004 rating decision, the evidence of record did not include a diagnosis of or treatment for hearing loss, evidence of an in-service onset or injury, or evidence of a causal nexus between a current disability and military service.

Evidence received since the last prior denial includes the Veteran's lay evidence regarding his exposure to artillery and mortar noise during his service in the Republic of Vietnam.  See July 2006 Statement.  As such, new and material evidence has been received that relates to an unestablished fact, to wit in-service injury, and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for bilateral hearing loss have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Bilateral Hearing Loss

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not include audiometric examination results from within one year of the Veteran's separation.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's service treatment records do not contain a diagnosis of, treatment for, or manifestations of hearing loss.  While the Veteran's representative noted some degree of lessened hearing acuity on the Veteran's separation examination when compared to his entrance examination, the Board notes that both examinations show clinically normal hearing.  See Hensley  v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  With regard to the alternate requirement of an in-service injury, the Veteran has reported noise exposure during his service in Vietnam.  The Veteran is competent to provide lay evidence of his in-service noise exposure and the Board accepts this account as credible.  Thus, this requirement is satisfied.

Direct service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The August 2006 VA examination found slight hearing loss in the left ear at the 500 hertz level under Hensley, but did not find a sufficient level of hearing loss to qualify as a disability for VA purposes.  Compare 5 Vet. App. 155 with 38 C.F.R. § 3.385.  At the time of his hearing, the Veteran's representative indicated that the Veteran planned on getting a private hearing examination and opinion.  To date, VA has not received any such evidence.  As such, VA has not received evidence of a current disability.  Thus, the current disability requirement has not been satisfied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim).  In the absence of competent and credible evidence showing the Veteran has the claimed disability, service connection must be denied. 

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Ulcer

As a chronic disease listed under 38 C.F.R. § 3.309(a), service connection is presumed for duodenal ulcer if the disease becomes manifest to a compensable level (10 percent of more) within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.307(a)(3).  A compensable degree of duodenal ulcer is mild with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  In this case, the record does not show a diagnosis of duodenal ulcer within a year of the Veteran's separation, nor does it show complaints of or treatment for such symptoms on an annual basis.  Indeed, the first diagnosis of ulcer is seen in a VA outpatient treatment record in December 1985, fifteen years after his separation from service, and reports a "several week" history of abdominal pain.  See November 1985 to December 1985 VA treatment records.  Early VA treatment records show treatment for possible gastritis secondary to alcohol in July 1973, three years after the Veteran's separation from service.  

For the above reasons, a presumptive grant of service connection is not in order in this case.  That notwithstanding, the claim can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

With regard to the current disability requirement, the Board notes that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and duodenal ulcer or peptic ulcer disease (PUD) during the pendency of this appeal.  See e.g., June 2006 VA treatment records and July 2012 VA examination.  Thus, the current disability requirement is satisfied.  See Davidson, 581 F.3d 1313; see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment or manifestations of a stomach disability.  The Veteran has reported a history of stomach cramps during his military service.  See February 2011 Hearing Testimony.  In his July 2006 statement, the Veteran stated that he was treated for stomach problems in late 1969 or early 1970 in Fort Bragg.  This is not corroborated by the record.  While the Veteran's service treatment records show that he underwent his separation examination in Fort Bragg during this period, it does not show any stomach treatment.  Despite lack of treatment, the Veteran is competent to report his lay-observable symptoms, such as stomach cramps.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question then becomes whether his lay evidence of such symptoms is found credible.  In this regard, it is found significant that the Veteran specifically denied stomach, liver, or intestinal trouble on his December 1969 Report of Medical History.  This report would have been completed contemporaneously with his reported treatment and the Veteran has offered no explanation for why he specifically denied these symptoms in this report if he was experiencing stomach cramps during service and particularly if he was experiencing these symptoms at the time he completed the report.  Thus, the Veteran's lay evidence of an in-service onset of stomach cramps is not found credible.

Despite this, the Veteran underwent a VA examination in June 2012 to determine if there was a medical nexus between the claimed in-service disease or injury and the current disability.  See Davidson, 581 F.3d 1313.  In an October 2012 addendum opinion, that examiner found the Veteran's current stomach disabilities of PUD and GERD less likely as not related to his military service.  Specifically, the examiner noted that the records surrounding the Veteran's December 1985 diagnosis of duodenal ulcer recorded a several week history of symptoms, which would imply an onset in 1985.  Likewise, this examiner noted that the Veteran first reported heartburn and regurgitation, the usual symptoms of GERD, in 2006, 36 years after his separation.  Instead, this examiner pointed to the Veteran's recorded history of heavy alcohol use and smoking as likely causes for his conditions.  The record does not contain a positive medical nexus opinion.

To the extent that the Veteran himself believes that his stomach disability was caused by his active service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19   (1991).  While the Veteran has alleged recurrent stomach cramps beginning in service, the record does not support a finding of continuous symptoms of stomach cramping dating back to service.  As noted above, the first documentation of stomach complaints in a diagnosis of gastritis in July 1973, three years after the Veteran's separation from service, and a diagnosis of duodenal ulcer in December 1985, fifteen years after service.  The Board acknowledges that the absence of contemporaneous documentation of treatment, in and of itself, does not preclude a finding of continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, the Board does not find the Veteran's recent reports of in-service stomach cramps to be credible.  While the Veteran's current statements indicate recurrent stomach symptoms, the record suggests a post-service onset of both stomach complaints.  Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate and so the Board notes that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Board finds the history provided at the time of treatment to be more probative than the Veteran's statements made in conjunction with his service connection claim.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.

In short, for reasons expressed immediately above, the claim if service connection for stomach disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for duodenal ulcer, claimed as ulcers/digestive problems, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


